       Case 1:18-cv-17793 Document 1 Filed 12/31/18 Page 1 of 4 PageID: 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                                  :
Paula Ellington,                                  :
                                                  :
                      Plaintiff,                  :
                                                    Civil Action No.: ______
       v.                                         :
                                                  :
New Penn Financial, LLC d/b/a ShellPoint          :
Mortgage Servicing; and DOES 1-10,                :
inclusive,                                        :
                                                  :
                      Defendants.                 :
                                                  :

                                          COMPLAINT

               Plaintiff, Paula Ellington, says by way of Complaint against Defendants, New

Penn Financial, LLC d/b/a ShellPoint Mortgage Servicing and DOES 1-10, inclusive, as follows:

                                         JURISDICTION

       1.      This action arises out of Defendants’ repeated violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”).

       2.      Venue is proper in the U.S. District Court for the District of New Jersey pursuant

to 28 U.S.C. § 1391(b), as Defendant transacts business in the State of New Jersey.

                                            PARTIES

       3.      The Plaintiff, Paula Ellington (“Plaintiff”), is an adult individual residing in

Willingboro, New Jersey, and is a “person” as defined by 47 U.S.C. § 153(39).

       4.      Defendant New Penn Financial, LLC d/b/a ShellPoint Mortgage Servicing

(“ShellPoint”), is a South Carolina business entity headquartered in Greenville, South Carolina

29603-0826, and is a “person” as defined by 47 U.S.C. § 153(39).
       Case 1:18-cv-17793 Document 1 Filed 12/31/18 Page 2 of 4 PageID: 2



       5.      Does 1-10 (the “Agents”) are individual employees and/or agents employed by

ShellPoint and whose identities are currently unknown to the Plaintiff. One or more of the

Agents may be joined as parties once their identities are disclosed through discovery.

       6.      ShellPoint at all times acted by and through one or more of the Collectors.

                                              FACTS

       7.      Within the last year, ShellPoint started calling Plaintiff’s cellular telephone,

number 609-xxx-1113, in an attempt to collect a consumer debt allegedly owed by Plaintiff.

       8.      At all times mentioned herein, ShellPoint contacted Plaintiff using an automated

telephone dialer system (“ATDS” or “predictive dialer”) and/or by using an artificial or

prerecorded voice.

       9.      When Plaintiff answered the calls from ShellPoint, she heard a prerecorded

message instructing Plaintiff to hold for the next available representative.

       10.     During a live conversation on or around September 24, 2018, Plaintiff demanded

that all calls to her cease immediately.

       11.     Nonetheless, ShellPoint continued to place automated calls to Plaintiff’s cellular

telephone.


                                             COUNT I

                  VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, ET SEQ.


       12.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       13.     At all times mentioned herein and within the last four years, Defendants called

Plaintiff on her cellular telephone using an ATDS or predictive dialer and/or by using a

prerecorded or artificial voice.

                                                 2
         Case 1:18-cv-17793 Document 1 Filed 12/31/18 Page 3 of 4 PageID: 3



         14.   Defendants continued to place automated calls to Plaintiff’s cellular telephone

after being directed by Plaintiff to cease calling and knowing there was no consent to continue

the calls. As such, each call placed to Plaintiff was made in knowing and/or willful violation of

the TCPA, and subject to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

         15.   The telephone number called by Defendants was and is assigned to a cellular

telephone service for which Plaintiff incurs charges for incoming calls pursuant to 47 U.S.C. §

227(b)(1).

         16.   Plaintiff was annoyed, harassed and inconvenienced by Defendants’ continued

calls.

         17.   The calls from Defendants to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

         18.   Each of the aforementioned calls made by Defendants constitutes a violation of

the TCPA.

         19.   Plaintiff is entitled to an award of $500.00 in statutory damages for each call

placed in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

         20.   As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                    PRAYER FOR RELIEF

               WHEREFORE, the Plaintiff prays that judgment be entered against Defendants:


               A. Statutory damages of $500.00 for each violation determined to be negligent

                  pursuant to 47 U.S.C. § 227(b)(3)(B);




                                                 3
      Case 1:18-cv-17793 Document 1 Filed 12/31/18 Page 4 of 4 PageID: 4



             B. Treble damages for each violation determined to be willful and/or knowing

                pursuant to 47 U.S.C. § 227(b)(3)(C);

             C. Such other and further relief as may be just and proper.

                   TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: December 31, 2018

                                           Respectfully submitted,

                                           By: /s/ Sofia Balile

                                           Sofia Balile, Esq.
                                           Lemberg Law, LLC
                                           43 Danbury Road
                                           Wilton, CT 06897
                                           Phone: (917) 981-0849
                                           Fax: (203) 653-3424




                                               4
